             Case 20-31884 Document 231 Filed in TXSB on 10/30/20 Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                           § Case No. 20-31884 (DRJ)
                                                                        §
                                         Reorganized Debtors.           § (Jointly Administered)
                                                                        §


                                     NOTICE OF CHANGE OF ADDRESS



             PLEASE TAKE NOTICE that effective November 1, 2020, the address for Barbara

Frankland of Sharp Law, LLP, one of Settlement Class Counsel, will change. The updated address

is shown below and is also reflected in the signature block:

                                           Barbara C. Frankland
                                           SHARP LAW, LLP
                                           11990 Grant Street, Suite 550
                                           Northglenn, CO 80233

Please direct all future mailings to Ms. Frankland at the updated address. The firm name, telephone

and fax numbers, and email address for Ms. Frankland remain unchanged and are correctly

reflected in the signature block below.




1
             The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized
             Debtor’s federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan
             Investment Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production
             Partners I-A, L.P. (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M,
             L.P. (8106); and SPP I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is:
             1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056. “Debtors” refers to these same entities before the
             Effective Date of the Amended Joint Prepackaged Plan of Reorganization of Sheridan Holding Company I,
             LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [ECF 11] (the “Plan”).
       Case 20-31884 Document 231 Filed in TXSB on 10/30/20 Page 2 of 2




DATED: October 30, 2020

                                                    /s/ Barbara C. Frankland
                                                    Barbara C. Frankland #33102
                                                    SHARP LAW, LLP
                                                    11990 Grant Street, Suite 550
                                                    Northglenn, CO 80233
                                                    Telephone: (720) 932-0700
                                                    Fax: (720) 932-0700
                                                    bfrankland@midwest-law.com

                                                    Counsel for Settlement Class




                                CERTIFICATE OF SERVICE

       I certify that, on October 30th, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                             /s/ Charles Rubio
                                             PARKINS LEE & RUBIO LLP
                                             Charles M. Rubio P.C.
                                             TX Bar No. 24083768
                                             Pennzoil Place
                                             700 Milam Street, Suite 1300
                                             Houston, Texas 77002
                                             Telephone: 212-763-3331
                                             Email: crubio@parkinslee.com




                                                2
